Title: To James Madison from George Washington, 16 February 1789
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon Feby. 16th. 1789
Having heard of your Election, by a respectable majority of the suffrages of the District for which you stood—and conceiving it probable that you would soon be on your Journey to New York—possibly before my return from the Senaca Falls—for which place, by appointment, I am this moment setting off by the way of George Town; where I expect to meet Governors Johnson & Lee—I take the liberty of submitting the Papers herewith enclosed, for your perusal, in case of that event.
You have the rough draught only of the letter I had in contemplation to write to you—so soon as I should have received your answer to the one I had written to you, soon after you left this. But having heard nothing from you since, I concluded that the intercourse between this & Orange was not very regular although, ultimately, it might be safe. Therefore, & because I expected you would soon be on, I gave up the intention of forwarding the enclosures you will now receive.
I shall certainly be back on Friday—probably on Thursday—when if you should in the meantime have arrived, it would give me much pleasure to see you at this place—being always with the sincerest regard & friendship Your Most Obedient & Affectionate Hble Servt
Go: Washington
PS. If it should be your own desire, I have not the smallest objection to your conversing freely with Colo. H—— on all matters respecting this business.
GW.
